                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


TIMOTHY RIKKERS,

                   Plaintiff,

      v.                                           Case No. 17-cv-1208-pp

MENARD, INC.,

                   Defendant.


     PROTECTIVE ORDER APPROVING STIPULATION FOR ENTRY OF
                PROTECTIVE ORDER (DKT. NO. 27)


      On January 14, 2019, the parties filed a stipulation for protective order,

along with the text of the proposed order. Dkt. No. 27. The court APPROVES

the stipulation, dkt. no. 27, and, under Federal Rule of Civil Procedure 26(c)

and Civil L. R. 26(e), ORDERS that:

       (A)   DESIGNATION OF CONFIDENTIAL INFORMATION. Designation
of information under this Order must be made by placing or affixing on the
document or material, in a manner that will not interfere with its legibility, the
words “CONFIDENTIAL.”

            (1)    One who produces information, documents, or other
                   material may designate them as “CONFIDENTIAL” when the
                   person in good faith believes they contain trade secrets or
                   nonpublic confidential technical, commercial, financial,
                   personal, or business information.

            (2)    Except for information, documents, or other materials
                   produced for inspection at the party’s facilities, the
                   designation of confidential information as CONFIDENTIAL
                   must be made prior to, or contemporaneously with, their
                   production or disclosure. In the event that information,
                   documents or other materials are produced for inspection at
                   the party’s facilities, such information, documents, or other

                                        1
                  materials may be produced for inspection before being
                  marked confidential. Once specific information, documents,
                  or other materials have been designated for copying, any
                  information, documents, or other materials containing
                  confidential information will then be marked confidential
                  after copying but before delivery to the party who inspected
                  and designated them. There will be no waiver of
                  confidentiality by the inspection of confidential information,
                  documents, or other materials before they are copied and
                  marked confidential pursuant to this procedure.


            (3)   Portions of depositions of a party’s present and former
                  officers, directors, employees, agents, experts, and
                  representatives will be deemed confidential only if designated
                  as such when the deposition is taken or within 30 days of
                  receipt of the deposition transcript.

            (4)   If a party inadvertently produces information, documents, or
                  other material containing CONFIDENTIAL information
                  without marking or labeling it as such, the information,
                  documents, or other material shall not lose its protected
                  status through such production and the parties shall take all
                  steps reasonably required to assure its continued
                  confidentiality if the producing party provides written notice
                  to the receiving party within 10 days of the discovery of the
                  inadvertent production, identifying the information,
                  document or other material in question and of the corrected
                  confidential designation.

       (B)   DISCLOSURE AND USE OF CONFIDENTIAL INFORMATION.
Information, documents, or other material designated as CONFIDENTIAL under
this Order must not be used or disclosed by the parties or counsel for the
parties or any persons identified in subparagraph (B)(1) below for any purposes
whatsoever other than preparing for and conducting the litigation in which the
information, documents, or other material were disclosed (including appeals).
The parties must not disclose information, documents, or other material
designated as confidential to putative class members not named as plaintiffs in
putative class litigation unless and until one or more classes have been
certified. Nothing in this Order prohibits a receiving party that is a government
agency from following its routine uses and sharing such information,
documents or other material with other government agencies or self-regulatory
organizations as allowed by law.

            (1)   CONFIDENTIAL INFORMATION. The parties and counsel for
                  the parties must not disclose or permit the disclosure of any
                                       2
information, documents or other material designated as
“CONFIDENTIAL” by any other party or third party under
this Order, except that disclosures may be made in the
following circumstances:

(a)   Disclosure may be made to employees of counsel for
      the parties or, when the party is a government entity,
      employees of the government, who have direct
      functional responsibility for the preparation and trial
      of the lawsuit. Any such employee to whom counsel for
      the parties makes a disclosure must be advised of, and
      become subject to, the provisions of this Order
      requiring that the information, documents, or other
      material be held in confidence.

(b)   Disclosure may be made only to employees of a party
      required in good faith to provide assistance in the
      conduct of the litigation in which the information was
      disclosed who are identified as such in writing to
      counsel for the other parties in advance of the
      disclosure of the confidential information, documents
      or other material.

(c)   Disclosure may be made to court reporters engaged for
      depositions and those persons, if any, specifically
      engaged for the limited purpose of making copies of
      documents or other material. Before disclosure to any
      such court reporter or person engaged in making
      copies, such reporter or person must agree to be
      bound by the terms of this Order.

(d)   Disclosure may be made to consultants, investigators,
      or experts (collectively “experts”) employed by the
      parties or counsel for the parties to assist in the
      preparation and trial of the lawsuit. Before disclosure
      to any expert, the expert must be informed of and
      agree to be subject to the provisions of this Order
      requiring that the information, documents, or other
      material be held in confidence.

(e)   Disclosure may be made to deposition and trial
      witnesses in connection with their testimony in the
      lawsuit and to the Court and the Court’s staff.




                    3
                  (f)   Disclosure may be made to persons already in lawful
                        and legitimate possession of such CONFIDENTIAL
                        information.

      (C)   MAINTENANCE OF CONFIDENTIALITY. Except as provided in
subparagraph (B), counsel for the parties must keep all information,
documents, or other material designated as confidential that are received
under this Order secure within their exclusive possession and must place such
information, documents, or other material in a secure area.

            (1)   All copies, duplicates, extracts, summaries, or descriptions
                  (hereinafter referred to collectively as “copies”) of
                  information, documents, or other material designated as
                  confidential under this Order, or any portion thereof, must
                  be immediately affixed with the words “CONFIDENTIAL” if
                  not already containing that designation.

            (2)   To the extent that any answers to interrogatories, transcripts
                  of depositions, responses to requests for admissions, or any
                  other papers filed or to be filed with the Court reveal or tend
                  to reveal information claimed to be confidential, these papers
                  or any portion thereof must be filed under seal by the filing
                  party with the Clerk of Court utilizing the procedures set
                  forth in General L. R. 79(d). If a Court filing contains
                  information, documents, or other materials that were
                  designated “CONFIDENTIAL” by a third party, the party
                  making the filing shall provide notice of the filing to the third
                  party. The Court will presume that all documents and
                  information that affect the disposition of federal litigation are
                  presumptively open to public view, and the Party asserting
                  the confidential nature of any information has the burden to
                  show good cause to seal a part or whole of the court record.


      (D)    CHALLENGES TO CONFIDENTIALITY DESIGNATION. A party
may challenge the designation of confidentiality by motion. The movant must
accompany such a motion with the statement required by Civil L. R. 37. The
designating party bears the burden of proving that the information, documents,
or other material at issue are properly designated as confidential. The Court
may award the party prevailing on any such motion actual attorney fees and
costs attributable to the motion.

      (E)   CONCLUSION OF LITIGATION. At the conclusion of the litigation,
a party may request that all information, documents, or other material not filed
with the Court or received into evidence and designated as CONFIDENTIAL
under this Order must be returned to the originating party or, if the parties so
                                        4
stipulate, destroyed, unless otherwise provided by law. Notwithstanding the
requirements of this paragraph, a party may retain a complete set of all
documents filed with the Court, subject to all other restrictions of this Order.

      Dated in Milwaukee, Wisconsin this 14th day of February, 2019.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                        5
